It was shown that the case of the prosecution rested upon evidence obtained by an illegal search of defendant's house and person — to which due exception was reserved. The judgment would be affirmed on authority of Banks v. State (Ala.App. 5 Div. 375) 93 So. 293;1 Shields Case, 104 Ala. 35, 16 So. 85, 53 Am. St. Rep. 17; Pope's Case, 168 Ala. 35, 53 So. 292; Robertson v. City of Montgomery, 201 Ala. 198 77 So. 724. But there being no assignment of errors in the record, the appeal is dismissed.
Appeal dismissed.
1 Ante, p. 376.